PER CURIAM.
In this non-final appeal, the former husband challenges the appointment of a receiver to facilitate the transfer of stock in a marital asset to the former wife as part of the equitable distribution plan. The former husband contends that the trial court erred by appointing a receiver to collect a judgment when the payment of that judgment was stayed by the posting of a bond with this Court. See Markin v. Markin, 884 So.2d 469 (Fla. 4th DCA 2004); Markin v. Markin, 877 So.2d 785 (Fla. 4th DCA 2004). Because the equitable distribution plan of the final judgment of dissolution was stayed at the time of the entry of the order appointing a receiver, the order was a nullity. See Personalized Air Conditioning, Inc. v. C.M. Sys. of Pinellas County, Inc., 522 So.2d 465, 466 (Fla. 4th DCA 1988). Therefore, we re*230verse and remand for further proceedings consistent with this opinion.
REVERSED.
FARMER, C.J., GUNTHER and WARNER, JJ., concur.